Title: To George Washington from Thomas Mifflin, 10 June 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Philadelphia, 10th June 1794.
               
               I have the honor to transmit, for your information, a Copy of the Supplementary Report of the Master Warden, relatively to the Schooner Flora, mentioned in my letter of Yesterday’s date: and to be, with perfect respect, Sir, Your most Obed. Hble serv.
               
                  Tho. Mifflin
               
            